Case 1:19-cv-00422-SOM-WRP Document 52 Filed 09/14/20 Page 1 of 5            PageID #: 1118




                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   CONCRETE CORING COMPANY                 )    CIVIL NO. 19-00422 SOM-WRP
   OF HAWAII, A PENHALL                    )
   COMPANY,                                )    FINDINGS AND
                                           )    RECOMMENDATION TO DENY
                Plaintiff,                 )    PLAINTIFF’S MOTION FOR
                                           )    EXTENSION OF STIPULATED
         vs.                               )    ORDER FOR PRELIMINARY
                                           )    INJUNCTION AGAINST
   DAVID M. ALISA, ET AL.,                 )    DEFENDANTS, ECF NO. 7
                                           )
                Defendants.                )
                                           )
          FINDINGS AND RECOMMENDATION TO DENY PLAINTIFF’S
            MOTION FOR EXTENSION OF STIPULATED ORDER FOR
        PRELIMINARY INJUNCTION AGAINST DEFENDANTS, ECF NO. 7

                Before the Court is Plaintiff Concrete Coring Company of Hawaii, a

   Penhall Company’s (Penhall) Motion for Extension of Stipulated Order for

   Preliminary Injunction Against Defendants, ECF No. 7, filed on June 30, 2020

   (Motion). See ECF Nos. 27. At the Telephonic Status Conference with the parties

   on July 1, 2020, the Court noted the deficiencies in the Motion and directed that if

   the Motion was not withdrawn by July 31, 2020, the Court would take the Motion

   under advisement and issue a written decision without further briefing. See ECF

   No. 39. Penhall did not file a notice of withdrawal of the Motion.

                After careful consideration of the Motion, the record in this action,

   and the relevant legal authority, the Court FINDS AND RECOMMENDS that
Case 1:19-cv-00422-SOM-WRP Document 52 Filed 09/14/20 Page 2 of 5            PageID #: 1119




   Penhall’s Motion be DENIED. 1

                                    BACKGROUND

                This case involves business information allegedly stolen by Defendant

   David Alisa (Alisa) from Penhall and given to his new, and now former, employer

   Defendant Pacific Concrete & Coring, Inc. (Pacific Concrete). See ECF No. 1.

                The parties settled this case before Defendants filed a responsive

   pleading and before any dates were set by the Court. See ECF Nos. 4, 6, 7. On

   September 6, 2019, the district court entered a Stipulated Order for Preliminary

   and Permanent Injunction Against Defendants David M. Alisa and Pacific

   Concrete & Coring, Inc. dba National Concrete Sawing (Stipulated Injunction).

   See ECF No. 7. In the Stipulated Injunction the parties agreed to the following

   terms “[a]s a compromise of disputed claims and without any admission of guilt or

   wrongdoing”:

                - Alisa is prohibited from bidding on projects for Pacific Concrete or
                  for any other entity until January 24, 2020;

                - If Defendants ever come into possession of Penhall’s confidential
                  information, they will not disclose it, will notify Penhall, and turn
                  it over to Penhall;

                - Pacific Concrete will cooperate with Penhall in the forensic

                1
                  Within fourteen days after a party is served with the Findings and
   Recommendation, pursuant to 28 U.S.C. § 636(b)(1), a party may file written
   objections in the United States District Court. A party must file any objections
   within the fourteen-day period to preserve appellate review of the Findings and
   Recommendation.
                                             2
Case 1:19-cv-00422-SOM-WRP Document 52 Filed 09/14/20 Page 3 of 5              PageID #: 1120




                   examination of Alisa’s computers;

                - Defendants are prohibited from bidding on any of Penhall’s 2019
                  projects, with certain exceptions;

                - Defendants shall certify their compliance with the Stipulated
                  Injunction every three months from September 2019 through July
                  2020; and

                - The Court retains jurisdiction over any dispute regarding the
                  Settlement Agreement or the Stipulated Injunction.

   See ECF No. 7 at 2-5. In October 2019, the Court approved the parties’ Stipulated

   Order for Stay of Litigation and Court Deadlines (Stipulated Stay). See ECF No.

   10. In the Stipulated Stay, the parties agreed to stay the litigation for one year,

   until October 3, 2020, at which time the parties agreed to submit a stipulation for

   dismissal based on their Settlement Agreement. See ECF No. 10.

                On June 30, 2020, Penhall filed four substantive motions related to the

   parties’ settlement, the Stipulated Stay, and the Stipulated Injunction, which argue

   that the Settlement Agreement was procured by Defendants’ fraud and seek

   various relief related to that alleged fraud. See ECF Nos. 26, 27, 28, 29. In

   Motion currently before the Court, Penhall asks the Court to “extend” the terms of

   the Stipulated Injunction. See ECF No. 27.

                                       DISCUSSION

                In its Motion, Penhall asks the Court to “extend” the two obligations

   in the Stipulation Injunction that contain time limits. See ECF No. 27-1 at 5-6.

   Specifically, Penhall asks the Court to extend the prohibition against Alisa bidding
                                              3
Case 1:19-cv-00422-SOM-WRP Document 52 Filed 09/14/20 Page 4 of 5               PageID #: 1121




   on projects for Pacific Concrete or for any other entity, which expired on January

   24, 2020, and to extend the requirement that Defendants certify their compliance

   with the Stipulated Injunction, which expired in July 2020. See id.

                Penhall’s Motion provides no legal authority to support “extending” a

   stipulated injunction. See id. The Stipulated Injunction was entered based on the

   parties’ settlement at the parties’ joint request, contains an express disclaimer

   regarding liability, and, importantly, makes no findings regarding the elements for

   an injunction. See ECF No. 7. Although Federal Rule of Civil Procedure 60

   allows for modification of a court order, Penhall does not argue that any mistake

   was made in Stipulated Injunction or ask for relief from the Stipulated Injunction,

   so Rule 60 does not apply. See Fed. R. Civ. P. 60; ECF No. 27.

                Based on the relief requested in the Motion, it appears to the Court

   that Penhall is seeking a new preliminary injunction on the terms that it states are

   merely “extensions” of the prior terms. A preliminary injunction is an

   extraordinary remedy that may only be awarded upon a clear showing that the

   moving party is entitled to such relief. See Winter v. Natural Res. Def. Council,

   555 U.S. 7, 20 (2008). A party seeking a preliminary injunction must establish:

   (1) a likelihood of success on the merits; (2) a likelihood of irreparable harm in the

   absence of the injunctive relief; (3) that the balance of equities tips in favor of

   issuing the injunction; and, (4) that issuing the injunction is in the public interest.

                                               4
Case 1:19-cv-00422-SOM-WRP Document 52 Filed 09/14/20 Page 5 of 5           PageID #: 1122




   See id.; DISH Network Corp. v. F.C.C., 653 F.3d 771, 776 (9th Cir. 2011). The

   moving party bears the burden of making a clear showing of the existence of all

   four elements in order to be entitled to the extraordinary remedy of a preliminary

   injunction. See EarthIsland Inst. v. Carlton, 626 F.3d 462, 469 (9th Cir. 2010).

   Penhall’s Motion does not even mention the legal standard for issuing preliminary

   injunctions let alone attempt to meet its burden to make a clear showing on all four

   elements of a preliminary injunction. See ECF No. 27. If Penhall wants the relief

   it seeks, it must move for a preliminary injunction and must prove the four

   elements necessary to obtain an injunction.

                                     CONCLUSION

                The Court FINDS AND RECOMMENDS that Plaintiff Concrete

   Coring Company of Hawaii, a Penhall Company’s Motion for Extension of

   Stipulated Order for Preliminary Injunction Against Defendants, ECF No. 7 be

   DENIED.

                IT IS SO FOUND AND RECOMMENDED.

                DATED AT HONOLULU, HAWAII, SEPTEMBER 14, 2020.




   CONCRETE CORING COMPANY OF HAWAII, A PENHALL COMPANY,
   v. ALISA, ET AL.; CIVIL NO. 19-00422 SOM-WRP; FINDINGS AND
   RECOMMENDATION TO DENY PLAINTIFF’S MOTION FOR EXTENSION
   OF STIPULATED ORDER FOR PRELIMINARY INJUNCTION AGAINST
   DEFENDANTS, ECF NO. 7
                                            5
